DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-10, and 12-21 remain pending in the application.
Claims 3 and 11 are cancelled. 
Claim 21 is newly added.

Response to Amendment and Arguments
The amendment filed 11/19/2020 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 9.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the cited art of record Westmacott et al., which discloses that the entirety of sensor data 18 from each of the fire alarm devices (including location information) may be stored in database 126 for use by workstation 130 (FIG. 4 shows location data 10 within sensor data 18 and ¶ [0123]; additionally see FIG. 1 database 126 and fire alarm panel 102).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1,2, 4-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US 2016/0011751), Jacobson et al. (US 2017/0315696), and Westmacott et al. (US 2018/0114430).

Regarding claim 1, Moses et al., in the analogous field of building management systems, teaches searching the drawing file as parsed for a text string that matches a known device address format (Moses et al.: process the names to identify geographic indicators and also functional words, ¶ [0024]; BIM also includes textual information explaining the relationships and use of various areas within any buildings, ¶ [0020]); 
retrieving a plurality of device addresses [] (Moses et al.: names of the regions or areas are derived from the BIM file, ¶ [0026]); 
matching the text string with one of the plurality of device addresses [](Moses et al.: logical matches between the device names and areas names are found, ¶ [0027]); and 
placing a fire system device icon for the matched one of the plurality of device addresses at the coordinates corresponding to the location of the text string in the drawing file, based on the match between the text string and the matched one of the plurality of device addresses [] (Moses et al.: in response to a sensor device being mapped to an area, a sensor icon is displayed in the area on the floor plan, ¶ [0030]).  

parsing a drawing file; when a match is identified, storing the text string with coordinates corresponding to a location associated with the text string in the drawing file.
Jacobson et al., in the analogous field of building management systems, teaches parsing a drawing file (Jacobson et al.: parsing the uploaded building model data file, ¶ [0016]);
when a match is identified, storing the text string with coordinates corresponding to a location associated with the text string in the drawing file (Jacobson et al.: storing the parsed data, ¶ [0016]; locations of elements within a building, [0016] – [0017]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. with that of Jacobson et al. and to parse a drawing file in order to obtain data indicating locations of devices in a building, and to store those locations. By parsing the drawing file, the parsed data is able to be used to define the location of devices installed in the building (Jacobson et al, ¶ [0025]). This enables a system to intuitively display a vast amount of data in an easily interpretable way, (Jacobson et al., ¶ [0005]).

	However, the combination of Moses et al. and Jacobson et al. does not explicitly teach a control panel configuration database.
	Westmacott et al., in the analogous field of building management systems, teaches a control panel configuration database (Westmacott et al.: the sensor data 18 includes location information 10, ¶ [0125]; the entirety of sensor data 18 from each of the fire alarm devices (including location information) may be stored in database 126 for use by workstation 130 (FIG. 4 shows location data 10 within sensor data 18 and ¶ [0123]; additionally see FIG. 1 database 126 and fire alarm panel 102). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. and Jacobson et al. with that of 

Regarding claim 2, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches retrieving the plurality of device addresses from a panel configuration database located on a server that is remote from the fire control panel. (Westmacott et al.: the sensor data 18 includes location information 10, ¶ [0125]; the entirety of sensor data 18 from each of the fire alarm devices (including location information) may be stored in database 126 for use by workstation 130 (FIG. 4 shows location data 10 within sensor data 18 and ¶ [0123]; additionally see FIG. 1 database 126 and fire alarm panel 102).  

Regarding claim 4, the combination of Moses et al., Jacobson et al., and Westmacott et al.  further teaches further comprising identifying the drawing file from a computer aided drafting package (Jacobson et al.: building model data file may be generated from AutoCAD, ¶ [0349]).

Regarding claim 5, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches wherein the drawing file includes a floor plan of a building (Moses et al. : building information model 36, ¶ [0019] – [0022]).  

Regarding claim 6, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches wherein the floor plan of the building includes a building information model (Moses et al.: building information model 36, ¶ [0019] – [0022]).

claim 7, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches using regular expressions to search the drawing file as parsed for the text string that matches the known device address formats (Moses et al.: Natural Language Processor (NLP) processor may process the names to identify geographic indicators and also functional words, ¶ [0024]).  

Regarding claim 8, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches storing the text string with the coordinates corresponding to the location of the text string in the drawing file in a list in a memory device (Jacobson et al.: storing the parsed data indicating the locations of elements within a building, ¶ [0016] – [0017]).

Claims 9, 10, and 12-16 amount to a system comprising a device programmed with instructions that perform the method of claims 1, 2, and 4-8, respectively.  Accordingly, claims 9, 10, and 12-16 are rejected for substantially the same reasons as presented above for claims 1, 2, and 4-8 and based on the references’ disclosure of the necessary supporting hardware and software (Moses et al.: one or more processors under control of one or more computer programs, non-transitory computer readable medium (memory) 28, ¶ [0015]). 

Regarding claim 17, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches the programmable device includes a cloud server that is remote from the fire control panel (Jacobson et al.: remote access to the control system processors 103 and/or the controllable electronic devices 105 via building management system server, ¶ [00325] ; management via cloud computing, ¶ [0324]).  

claim 18, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches the programmable device is a part of the fire control panel (Moses et al. : Control panel 18 and processors 20 -22, FIG. 1; Control panel 18 is part of a security system 10 that may be a fire detection system, ¶ [0012] –[0013]).  

Regarding claim 19, the combination of Moses et al., Jacobson et al., and Westmacott et al. further teaches the programmable device includes a remote device that is connected to the fire control panel via a local network (Jacobson et al.: communication devices 101a-101n and network 108, FIG. 1).  

Regarding claim 20, the combination of Moses et al., Jacobson et al., and Westmacott et al.  further teaches wherein remote device includes one of a personal computer or a mobile device (Jacobson et al.: communication devices 101a-101n and network 108, FIG. 1).

Claim 21 amounts to a system comprising a memory storing executable control software that causes one or more processors to perform the method of claim 1.  Accordingly, claim 21 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Moses et al.: one or more processors under control of one or more computer programs, non-transitory computer readable medium (memory) 28, ¶ [0015]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        03/10/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156